While without doubt the legislature might have granted to the county commissioners *Page 201 
the right here sought to be exercised, yet I can find no language in the act which to my mind will bear any such construction. In the light of the earlier statute giving every municipal corporation full control of the roads and streets within its territorial limits, and having in mind the rule that repeals by implication are not favored, a clear expression of its intent to make so vital a change should be held necessary. I therefore dissent.